Exhibit 13 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA At and For the Year Ended December 31, (Dollars in thousands, except per share amounts) 2009 2008 2007(1) 2006 2005 Financial Condition Data: Total asset $ 4,673,680 $ 4,002,050 $ 3,557,818 $ 2,300,219 $ 2,392,394 Cash and cash equivalents 179,701 44,389 58,327 21,074 32,927 Trading Securities 31,825 - Investment securities available-for-sale 1,315,174 1,142,154 968,609 348,484 359,444 Investment securities held-to-maturity 48,009 76,014 111,986 130,357 163,320 Loans receivable, net 2,744,264 2,387,677 2,097,581 1,671,457 1,716,057 Deposits 3,509,247 2,741,679 2,465,163 1,678,054 1,665,821 Federal Home Loan Bank Advances 169,750 174,750 185,750 196,550 312,797 Other borrowed funds 263,870 405,304 221,372 98,346 95,414 Stockholders’ equity 637,001 610,540 619,797 280,415 278,372 Operating Data: Interest income $ 192,974 $ 192,926 $ 157,894 $ 127,326 $ 117,091 Interest expense 65,632 78,915 73,774 62,896 51,363 Net interest income 127,342 114,011 84,120 64,430 65,728 Provision for loan losses 15,697 18,901 2,470 1,575 1,703 Net interest income after provision for loan losses 111,645 95,110 81,650 62,855 64,025 Non-interest income 26,847 23,604 13,372 10,531 10,862 Non-interest expenses 119,866 98,303 101,032 59,439 56,961 Income (Loss)before income taxes 18,626 20,411 (6,010 ) 13,947 17,928 Income tax expense (benefit) 1,537 3,865 (4,465 ) 2,322 4,728 Net income (loss) $ 17,089 $ 16,546 $ (1,545 ) $ 11,625 $ 13,200 Average common shares outstanding – Basic 77,693,082 78,702,419 61,374,792 45,792,775 45,792,775 Average common shares outstanding – Diluted 77,723,668 78,702,419 61,374,792 45,792,775 45,792,775 Net income (loss) earnings per share - Basic $ 0.22 $ 0.21 $ (0.03 ) $ 0.25 $ 0.29 Net income (loss) earnings per share – Diluted $ 0.22 $ 0.21 $ (0.03 ) $ 0.25 $ 0.29 Dividends per share (2) $ 0.00 $ 0.00 $ 0.01 $ 0.00 $ 0.00 (1) 2007 financial results reflect the acquisition of FMS Financial Corporation and the Company’s minority stock offering. (2) Reflects dividends paid to Beneficial Savings Bank MHC, in April 2007, prior to Beneficial Mutual Bancorp’s minority stock offering in July 2007.See Note 3, “Minority Stock Offering and Mergers and Acquisitions”, of the Notes to the Consolidated Financial Statements for further discussion. 1 At and For the Year Ended December 31, 2009 2008 2007 2006 2005 Performance Ratios: Return on average assets 0.40 % 0.44 % (0.05 )% 0.49 % 0.56 % Return on average equity 2.74 2.70 (0.35 ) 4.04 4.83 Interest rate spread (1) 2.99 2.86 2.59 2.45 2.57 Net interest margin (2) 3.28 3.33 3.17 2.87 2.90 Other expenses to average assets 2.80 2.60 3.48 2.51 2.40 Efficiency ratio (3) 77.74 71.43 102.68 79.29 74.37 Average interest-earning assets to average interest-bearing liabilities 117.00 119.98 120.96 114.86 114.80 Average equity to average assets 14.57 16.26 15.06 12.20 11.52 Capital Ratios (4): Tier 1 capital to average assets 9.81 11.25 12.20 11.73 11.37 Tier 1 capital to risk-weighted assets 16.71 17.80 19.80 17.66 16.83 Total risk-based capital to risk-weighted assets 17.98 19.05 20.92 18.78 17.91 Asset Quality Ratios: Allowance for loan losses as a percent of total loans 1.64 1.52 1.10 1.03 0.99 Allowance for loan losses as a percent of non-performing loans 262.75 97.00 143.10 213.09 331.32 Net charge-offs to average outstanding loans during the period 0.25 0.24 0.08 0.07 0.10 Nonperforming loans as a percent of total loans (5) 4.32 1.57 0.77 0.48 0.30 Nonperforming assets as a percent of total assets (5) 3.49 1.52 0.59 0.48 0.35 Other Data: Number of offices (6) 68 72 72 39 38 Number of deposit accounts 284,531 276,377 284,742 163,140 163,740 Number of loans 64,690 65,951 62,017 61,478 67,242 (1) Represents the difference between the weighted average yield on average interest-earning assets and the weighted average cost on average interest-bearing liabilities. (2) Represents net interest income as a percent of average interest-earning assets. (3) Represents other non-interest expenses divided by the sum of net interest income and non-interest income. (4) Ratios are for Beneficial Bank. (5) Nonperforming loans include accruing loans past due 90 days or more. (6) During 2008 one new office was opened, one office was relocated to a new building and one office was closed. Two additional offices were opened in fiscal 2007 and 31 additional offices were acquired in the FMS Financial merger. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF RESULTS OF OPERATIONS AND FINANCIAL CONDITION Overview Our principal business is to acquire deposits from individuals and businesses in the communities surrounding our offices and to use these deposits to fund loans.We also seek to broaden relationships with our customers by offering insurance and investment advisory services. We focus on providing our products and services to two segments of customers:individuals and small businesses. The history of Beneficial Bank (the “Bank”) dates back to 1853.Over the years, we have expanded primarily through internal growth, reaching $4.7 billion in assets at December 31, 2009.In 2004, the Bank reorganized into the mutual holding company structure, forming Beneficial Mutual Bancorp, Inc. (the “Company”), a federally chartered stock holding company, as its holding company and Beneficial Savings Bank MHC (the “MHC”), a federally chartered mutual holding company, as the sole stockholder of the Company.In 2005, we completed the acquisition of Northwood Savings Bank, located in the Fishtown area of Philadelphia and acquired the insurance firm Paul Hertel & Co., Inc. through our subsidiary Beneficial Insurance Services, LLC.Our goal in this acquisition was to provide property, casualty, life, health and benefits insurance to individual and business customers with a focus on strengthening our fee income and overall earnings. On July 13, 2007, the Company completed its minority stock offering, raising approximately $236.1 million, and acquired FMS Financial Corporation, the parent company of Farmers & Mechanics Bank (together, “FMS Financial”).FMS Financial, which had total assets of over $1.2 billion and a lower loan to deposit ratio than the Company, has provided us with an additional source of funds for our rising loan activity.On October 5, 2007, Beneficial Insurance Services, LLC acquired the business of CLA Agency, Inc. (“CLA”), a full-service property and casualty and professional liability insurance brokerage company headquartered in Newtown Square, Pennsylvania. The Company was established to serve the financing needs of the public and has expanded its services over time to offer personal and business checking accounts, home equity loans and lines of credit, commercial real estate loans and other types of commercial and consumer loans. We also provide insurance services through our wholly owned subsidiary, Beneficial Insurance Services, LLC, and investment and non-deposit services through our wholly owned subsidiary Beneficial Advisors, LLC.Our retail market area primarily includes all of the area surrounding our 68 banking offices located in Bucks, Chester, Delaware, Montgomery and Philadelphia Counties in Pennsylvania and Burlington and Camden Counties in New Jersey, while our lending market also includes other counties in central and southern New Jersey as well as Delaware.In Pennsylvania, we serve our customers through our four offices in Bucks County, seven offices in Delaware County, nine offices in Montgomery County, 17 offices in Philadelphia County, and one office in Chester County, Pennsylvania.In New Jersey, we serve our customers through our 27 offices in Burlington County and three offices in Camden County.In addition, Beneficial Insurance Services, LLC operates two offices in Pennsylvania, one in Philadelphia County and one in Delaware County.Based on a comprehensive review of all 68 branches to assess proximity to other Bank locations, customer activity, financial performance, future market potential and our growth plans, the Company will occasionally consolidate branches. In addition to expanding relationships with current customers, we plan to increase the number of households and customers we serve by continuing to expand our branch network.While our major focus will be organic growth, we will continue to evaluate acquisition opportunities, although we currently have no definitive plans regarding acquisition opportunities. We have focused on attaining and maintaining a sound financial position and recognize that maintaining a strong financial position is a major consideration in strategic planning.We are aware that our vision must be pursued in conjunction with key financial objectives to ensure overall sound financial performance.At the time of our public offering in mid 2007, the credit markets began to experience serious disruptions.This began with concerns about delinquency and default rates on certain mortgage loans defined as “sub-prime.”Sub-prime loans are defined as mortgages advanced to borrowers who do not qualify for market interest rates because of problems with their credit history.The Bank does not engage in sub-prime lending.The Bank focuses its lending efforts within its market area. During 2009, some stability returned to U.S. markets, as accommodative fiscal and monetary policies appear to have arrested the economic decline that gripped the nation through the previous year.The Federal Reserve Board held short term interest rates at historic lows throughout the year and purchased significant amounts of mortgage backed and other debt securities in the open market.At the same time, the U.S. Government stimulated the economy via increased infrastructure spending and tax credits for certain buyers of residential real estate, automobiles and other durable goods.Together, these historic efforts supported increased economic growth as measured by the Gross Domestic Product, which is currently estimated to have grown by 5.9% during the fourth quarter of 2009.While the unemployment rate stabilized during the fourth quarter of 2009, after rising steadily through most of the year, it remained uncomfortably high at approximately 10.0% at year end. We believe that the economic crisis that has gripped our nation and adversely impacted our customers and communities will result in a refocus on financial responsibility. We remain committed to the financial responsibility we’ve practiced throughout our 157 year history.Through any economic cycle, Beneficial’s strong capital profile positions us to advance our growth strategy by working with our customers to help them save and use credit wisely.
